S. H. Shuttlesworth filed this suit against Armour  Co., to recover the sum of $3,000 for personal injuries alleged to have been sustained by him while in the employ of the defendant company. The defendant answered with a general denial and special denials of the allegations of negligence and injuries, and otherwise answering specially. There was a trial before a jury resulting in a verdict and judgment for the defendant, and the plaintiff prosecutes this writ of error.
Plaintiff in error has filed no brief, though the defendant in error has, and we are therefore permitted under rule 42 (142 S.W. xiv) to regard this brief as a correct presentation of the case without examining the record further than to see that the judgment is one that can be affirmed upon the view of the case as presented by defendant in error. It is obvious that a verdict and judgment for the defendant, in a personal injury case where there is an appearance by the defendant, and a proper appeal has been perfected, is one that can be affirmed upon almost any view of the case, especially where, as here, there is no statement of facts in the record. The judgment of the district court is therefore affirmed.
Affirmed.